DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because letters, numbers, and references characters do not measure at least 1/8 inch in height as required by 37 CFR 1.84(p).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the second encapsulation layer is exposed at the area corresponding to the emission area” in the last two lines. See Fig. 6 embodiment, for example, wherein 153 is construed as “exposed at the area corresponding to the emission area” because first inorganic insulating layer 661 does not exist in emission area EA_B. This is inconsistent with the limitation “the first inorganic insulating layer at one or more sub-pixels of the plurality of sub-pixels is exposed at an area corresponding to the emission area” in claim 10. See Fig. 4 embodiment, for example, wherein first inorganic insulating layer 161 is construed as “exposed at an area corresponding to the emission area” because first inorganic insulating layer 161 exists in emission area EA_B. Because of this inconsistency, it is unclear which embodiment (Fig. 4 embodiment or Fig. 6 embodiment, for example) is meant to be described by claim 13. 
Other rejected claims are indefinite by virtue of dependency from at least one indefinite claim.
Regarding claims 13-14 and 16: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions (In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 20160218151 A1) in view of Lee et al (US 20190317626 A1).
As recited in independent claim 1, Kwon et al show a display apparatus (“The present disclosure relates to an organic light emitting diode display including a touch sensor” [0003]), comprising: a substrate 100 having a display area DA including a plurality of sub-pixels (see Fig. 1, for example, wherein a single pixel PX is shown as having 3 sub-pixels), the plurality of sub-pixels (inherently) including an emission area (see flat portion at the bottom of 193 in Fig. 21) and a non-emission area (see the rest of 193 in Fig. 21); a plurality of light emitting diodes (although one organic electroluminescent element is shown in Fig. 21, it is understood that fewer than all organic electroluminescent elements are shown in each figure for simplicity and ease of understanding) at the plurality of sub-pixels (see plural sub-pixels shown within each pixel PX in Fig. 1); an encapsulation part 130 covering the plurality of light emitting diodes (130 is construed as covering EL, insofar as EL includes anode 191, and 130 covers anode 191) in the display area DA; a first insulating layer 180 disposed on the encapsulation part 130; and a first touch part 330 disposed on the first insulating layer 180. Kwon et al further show the first insulating layer including an opening disposed at an area overlapping the emission area (see Fig. 21, wherein 180 exists to the left of the emission area and to the right of the emission area, but 180 does not exist within the emission area).
As recited in independent claim 1, Kwon et al are silent regarding the first insulating layer being an inorganic insulating layer, and a second inorganic insulating layer disposed on the first touch part, and including an opening disposed at an area overlapping the emission area disposed at one or more sub-pixels among the plurality of sub-pixels; and a second touch part disposed on the first inorganic insulating layer and the second inorganic insulating layer.
Regarding independent claim 1: Lee et al show a first inorganic (“first base layer 211 may be … a glass substrate” [0057]) insulating layer 211; a second inorganic (“second base layer 221 is formed of the same material as that of the first base layer 211” [0070]) insulating layer 221 disposed on (see Fig. 5A) a first touch part (including SE2a, SE1a, SE2b, and SE1b), said second inorganic insulating layer 221 covering (see Fig. 5A) the same area as said first inorganic insulating layer 211; and a second touch part (see SE3a, SE4a, SE3b, and SE4b) disposed on the first inorganic insulating layer 211 and the second inorganic insulating layer 221.
Moreover, the Examiner finds that the claimed structures and materials were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide the structures and materials of Lee et al to the device of Kwon et al as suggested by Lee et al. The rationale is as follows: one of ordinary skill in the art would have had reason to minimize misalignment and to secure a predetermined tolerance as taught by Lee et al (“the sizes of the upper sensing units are increased to secure a predetermined tolerance. Accordingly, it is possible to minimize a misalignment that can occur” [0082]). 
Regarding claim 2: Kwon et al show that an area of the opening of first insulating layer 180 is equal to (see Fig. 21) that of the emission area (see flat part of 193 in Fig. 21).
As recited in claim 2, Kwon et al are silent regarding whether an area of the opening of the second inorganic insulating layer is equal to or larger than that of the emission area.
Regarding claim 2: Lee et al show second inorganic insulating layer 221 occupying the same area (see Fig. 5A) as first inorganic insulating layer 211.
Moreover, the Examiner finds that the recited size was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the size recited in claim 2 in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to make an opening with an area in the second inorganic insulating layer equal to or larger than the emission area in the course of making the second inorganic insulating layer commensurate in size and shape with the first insulating layer of Kwon et al as taught by Lee et al (see Fig. 5A). 
Regarding claim 3: Although a single subpixel is shown in Fig. 21, a person of ordinary skill in the art would have understood that the structures shown in Fig. 21 apply to each and every subpixel, but are omitted to simplify the drawing and avoid overcrowding among duplicate features. That is, first insulating layer 180 includes an opening at each of a plurality of sub-pixels.
As recited in claim 3, Kwon et al are silent regarding whether an opening of the second inorganic insulating layer is disposed at each of the plurality of sub-pixels.
Regarding claim 3: Lee et al show second inorganic insulating layer 221 occupying the same area as first inorganic insulating layer 211.
Moreover, the Examiner finds that an opening of a second inorganic insulating layer disposed at each of a plurality of sub-pixels was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited number and arrangement of openings in the device of Kwon et al modified as suggested by Lee et al. The rationale is as follows: one of ordinary skill in the art would have had reason to maintain one-to-one correspondence between openings and sub-pixels as taught by Kwon et al (see Fig. 21) while ensuring that a second inorganic insulating layer occupies the same area as a first inorganic insulating layer as shown by Lee et al (see Fig. 5). 
As recited in claim 4, Kwon et al shows that a first insulating layer 180 includes an opening (insofar as 180 does not exist in the light emission area; see Fig. 21).
As recited in claim 4, Kwon et al are silent regarding whether said first insulating layer is inorganic, and whether said opening is disposed at an area overlapping the opening of the second inorganic insulating layer.
Regarding the limitation “inorganic”: See teachings, findings, and rationale above for claim 1.
Regarding the limitation “disposed at an area overlapping the opening of the second inorganic insulating layer”: Lee et al show second inorganic insulating layer 221 occupying the same area (see Fig. 5A) as first inorganic insulating layer 211.
Moreover, the Examiner finds that overlapping openings were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to overlap an opening of a first inorganic insulating layer with an opening of a second inorganic insulating layer as suggested by Lee et al. The rationale is as follows: one of ordinary skill in the art would have had reason to make first and second inorganic insulating layers commensurate as shown by Lee et al (see Fig. 5A, in which 221 and 211 have the same area) in the device of Kwon et al which includes an opening in first insulating layer 180 (see Fig. 21). 
As recited in claim 5, Kwon et al show that an area of the opening (see opening in 180 where the emission area of 193 is located) of the first insulating layer 180 is equal to (see Fig. 21) or larger than that of the emission area (see flat part at bottom of 193).
As recited in claim 5, Kwon et al re silent regarding the first insulating layer being inorganic.
See teachings, findings, and rationale above for claim 1.
As recited in claim 6, Kwon et al show that the opening of the first insulating layer 180 is disposed at each (although only a single sub-pixel is shown in Fig. 21, a person of ordinary skill in the art would understand that the structures shown in the drawing are repeated for each and every sub-pixel) of the plurality of sub-pixels (see plural sub-pixels within each pixel PX in Fig. 1).
As recited in claim 6, Kwon et al are silent regarding whether the first insulating layer is inorganic.
See teachings, findings, and rationale above for claim 1.
Regarding claim 7: Kwon et al teach that the sub-pixel in which the opening of a first insulating layer 180 is disposed includes a blue sub-pixel (“The organic emission layer 193 may include one of a red organic emission layer that emits red light, a green organic emission layer that emits green light, and a blue organic emission layer that emits blue light. The red organic emission layer, the green organic emission layer, and the blue organic emission layer may be formed in a red pixel, a green pixel, and a blue pixel, respectively, to display a color image” [0116]).
As recited in claim 7, Kwon et al are silent regarding an opening of a second inorganic insulating layer.
See teachings, findings, and rationale above for claim 1.
Allowable Subject Matter
Claims 10-12 and 15 are allowed.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8: The closest prior art references of record are Kwon et al (US 20160218151 A1) and Lee et al (US 20190317626 A1), which neither show nor suggest “the opening of the second inorganic insulating layer is disposed at the curved portion.”
Regarding claim 9: The closest prior art references of record are Kwon et al (US 20160218151 A1) and Lee et al (US 20190317626 A1), which neither show nor suggest the recited relationships among the various refractive indices in the context of a device meeting each and every limitation of claim 1.
Regarding claim 10 and its dependent claims: The closest prior art references of record are Kwon et al (US 20160218151 A1) and Lee et al (US 20190317626 A1), which neither show nor suggest “the first inorganic insulating layer at one or more sub-pixels of the plurality of sub-pixels is exposed at an area corresponding to the emission area” as recited in claim 10.
Conclusion
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
06/08/2022